


Exhibit 10.4.3



AMENDMENT NO. 3 TO OMNIBUS CREDIT AGREEMENT

           This Amendment No. 3 to Omnibus Credit Agreement is dated as of
January 20, 2005 by and between Citibank, N.A., a national banking association,
and its successors and assigns (collectively, “Citibank, N.A.”), and The Student
Loan Corporation, a corporation organized under the laws of the State of
Delaware (“STU”).

BACKGROUND:

           WHEREAS, each of CITIBANK, N.A. and STU entered into an Omnibus
Credit Agreement dated as of November 30, 2000, and amended pursuant to an
Amendment No. 1 to Omnibus Credit Agreement dated as of October 15, 2002 and an
Amendment No. 2 to Omnibus Credit Agreement dated as of February, 2004 (the
“Agreement”), pursuant to which CITIBANK, N.A. made available to STU various
credit facilities; and

           WHEREAS, the parties hereto wish to increase the maximum aggregate
amount of credit available to STU under the credit facilities provided by
Citibank, N.A. to STU under the Agreement to $30 billion; and

           WHEREAS, all terms used herein and not otherwise defined shall have
the meaning set forth in the Agreement.

           NOW THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENTS:

1.

Paragraph 1 of Part I of the Agreement shall be deleted in its entirety and the
following shall be substituted in lieu thereof:


  This Omnibus Credit Agreement is intended to represent the rights, obligations
and duties of the respective parties and to provide various credit facilities
including Tranche A (A Line of Credit Facility), Tranche B (A Term Note Credit
Facility), Tranche C (A Multiple Long Term Facility), and Tranche D (A Fixed
Rate Term Note Credit Facility). Effective as of the date hereof, Citibank, N.A.
shall make available to STU credit as hereinafter described in an aggregate
amount of $30 billion.


  This Omnibus Credit Agreement does not supersede that certain agreement dated
as of November 4, 1999, as amended (the “November 4, 1999 Agreement, between
Citibank and STU which also provides certain credit facilities. Advances under
the November 4, 1999 Agreement may continue to remain outstanding subject to the
terms and maturities of that agreement and the respective promissory notes or
may be refinanced without prepayment penalty by an advance under this Omnibus
Credit Agreement, provided, however, that the aggregate credit facilities
provided by the November 4, 1999 Agreement and this Omnibus Credit Agreement
shall not exceed the maximum amount of $30 billion.


2.

The parties hereto ratify and confirm that the term of the Agreement has been
extended through December 31, 2009.


3.

Except as otherwise modified herein, all terms and conditions of this Amendment
No. 3 shall remain in full force and effect.



















IN WITNESS WHEREOF, the parties hereto have entered into this Amendment No. 3 as
of the date first set forth above.

CITIBANK, N.A.

By:        /s/ Reginald Chen                                      
Name:   Reginald Chen
Title:     Vice President

THE STUDENT LOAN CORPORATION

By:        /s/ Daniel P. McHugh                                 
Name:   Daniel P. McHugh
Title:     Chief Financial Officer